Case 6:18-cv-01684-WWB-EJK Document 1-4 Filed 10/09/48 Page 1 of 2 PagelD 29

Filing # 77483393 E-Filed 09/05/2018 05:15:19 PM

FORM 1,997, CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court far the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
completion.)

 

1

KEESHA RICHARDSON, FIDELA DENNY, MARIA HUMPHREYS

Plaintiff

CASE STYLE

vs.

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT,
IN AND FOR SEMINOLE COUNTY, FLORIDA

Case No: 2018-CA-002395-16K-G

Judge:

OFFICE OF THE SEMINOLE COUNTY TAX COLLECTOR

Defendant

 

TYPE OF CASE

0) Condominium

© Contracts and indebtedness
£3} Eminent dernain

OC Auto negligence

C2 Negligence — other

Oop poo ebeo

Business governance

Business torts
Environmental/T oxic tort

Third party indemnification
Construction defect

Mass tort

Negligent security

Nursing home negligence
Premises liability — commercial
Premises liability — residential

Products liability
Real Property/Mortgage foreclosure

IF jo JA to

|

jo

Commercial foreclosure $0 - $50,000
Cammercial foreclosure $50,001 - $249,999
Commercial forectosure $250,000 or more
Homestead residential foreciosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

 

mio ja

[D

Iz]

Non-homestead residential foreclosure
$250,00 or more

Other real property actions $0 - $50,000
Other real property actions $50,001 - $249,999
Other real property actions $250,000 or more

Professional malpractice

Malpractice — bysiness
Malpractice — medical
Malpractice — other professional

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Q
fo OOP soe

lo Oe ie Of lo

+“ E-FILED: GRANT MALOY, CLERK OF CIRCUIT COURT SEMINOLE COUNTY, Fi. ****
Case 6:18-cv-01684-WWB-EJK Document 1-4 Filed 10/09/48 Page 2 of 2 PagelD 30

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes [£] No

It, | REMEDIES SOUGHT (check all that apply):

&) Monetary;
[J Non-monetary declaratory or injunctive relief:
C1 Punitive
IV. NUMBER OF CAUSES OF ACTION: (  )
(Specify)
3

Vv. tS THIS CASE A CLASS ACTION LAWSUIT?
Ol Yes
No

VI. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No .
QO Yes ~ if "yes" list all related cases by name, case number and court:

VIL. iS JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
Ci No

 

i CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and betief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ CARLOS J BURRUEZO FL Bar No. 843458
Attorney or party (Bar number, if attorney)

CARLOS J BURRUEZO 09/05/2018
(Type or print name) Date
